Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 23 October 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Mui Señor nuestro
Nueva York 23. de Octubre de 1793.

Por la Copia Carta que acavamos de recivir de Willmington en la Carolina Septentrional, y que tenemos la honrra de incluir á V. S. en esta; se hallará V. S. informado de lo acaecido en aquel Puerto con un Bergantin Español apresado por el Corsario frances Le Vainqueur de la Bastille.
Este que es uno de los proscritos por la proclamacion del Presidente de los Estados Unidos, nos proporciona el reclamar contra el hecho; y pedir á consequencia que el Presidente de los Estados Unidos se sirva dar las correspondientes ordenes para que se devuelva inmediatamente el Barco, Carga, y el dinero arrestado los primeros por el consul frances, y lo ultimo por la Aduana de aquel Puerto; juntamente con los daños, y perjuicios que se estimase ha causado el acto ilegal del mencionado Corsario.
Todo lo qual se entregara al Señor Eduardo Jones Escudero, Procurador del Estado, á quien autorizamos con esta misma fecha para que obre á nombre nuestro en favor de los Interesados, y de la Nacion Española que tenemos la honrra de representar.
En el interin quedamos mui agradecidos al paso tan oportuno que tomó el oficial de la Aduana de apoderarse del Dinero que clandestinamente queria sin duda ocultar, ó salvar el Capitan de dicho Corsario.
Para este fin suplicamos a V. S. tenga á bien informar de todo al Presidente de los Estados Unidos, quien no dudamos se servirá expedir las ordenes que juzgase convenientes con la brevedad, y energia que requieren las circunstancias del hecho. Nos reiteramos á la obediencia de V. S. y rogamos á Dios gue su vida ms. as. B. 1. mo. de V. S. Sus mas recondos. y obedtes. Servs.

Josef de Jaudenes Josef Ignacio de Viar

 
editors’ translation

Our very dear Sir
New York 23 October 1793.

From the copy of the letter which we have just received from Wilmington, North Carolina, and which we have the honor of enclosing herewith, you will be informed of what has happened in that port with a Spanish brig taken as a prize by the French privateer Le Vainqueur de la Bastille.
This ship, which is one of those proscribed by the proclamation of the President of the United States, provides our grounds for protesting against the deed; and for requesting, consequently, that the President of the United States be pleased to issue the appropriate orders for the immediate return of the ship, its cargo, and the money sequestered, the first two by the French consul, and the
 
last by the customs in that port, together with the damages estimated to have been caused by the illegal act of the aforesaid privateer.
All of which is to be delivered to Mr. Edward Jones, Esquire, attorney general of the state, whom we authorize as of this date to act in our name in behalf of the interested parties, and of the Spanish nation, which we have the honor to represent.
In the meantime, we are very grateful for the timely measures taken by the customs officer in taking possession of the money which the captain of the said privateer no doubt wished to hide secretly.
To this end, we beg you to communicate everything to the President of the United States, who we do not doubt will be pleased to issue such orders as he may deem appropriate with the dispatch and vigor required by the circumstances of the event. We repeat that we are at your service, and we pray to God to preserve your life for many years. Respectfully yours, your most grateful and obedient servants

Josef De Jaudenes Josef Ignacio De Viar

